TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00654-CV



Russell Gene Frerichs, Appellant

v.

Venessa Lynne Frerichs, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 03-2305-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The trial court signed its final judgment on August 31, 2004, and appellant appealed
on September 30.  On October 4, the Clerk of this Court sent appellant notice that he was required
to request and make arrangements to pay for the record within ten days.  On November 15, the court
reporter informed this Court that appellant had not requested the record or made payment
arrangements.  On January 20, 2005, this Court notified appellant that the clerk’s record was overdue
and that his appeal would be dismissed for want of prosecution if he did not make a request and
payment arrangements by January 31.  To date, appellant has not responded to this Court’s notices. 
We therefore dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3.
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   February 22, 2005